Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given in a telephone call with Brian Steed on May 17, 2021.
The claims have been amended as follows:
Claim 16, line 5, the word, “representation” has been changed to --representation of--.



Allowance
This Allowance is in response to an Amendment filed 11 May 2021, for application 16030257. Claims 1-9, 11-21 are pending, and have been examined. The independent claims are 

The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
No double patenting rejections are appropriate.


Claim Rejections – 35 U.S.C. § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 11, and 18 are statutory because they recite a practical application of generating a visualization or graphical presentation of mechanical information from a simulation.


Allowable Subject Matter
Claims 1-9, 11-21 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
The allowability of the claims resides, at least in part, that the nearest prior art of record, Asenjo (U.S. Patent Application 20140337000), Maturana644 (U.S. Patent Application 20140180644), Pantea (U.S. Patent Application Publication 
Regarding claim 1, “the metadata comprising at least a first metadata associated with the state data type that defines names of the available states and identities of one or more data tags that determine a current state of the available states, second metadata associated with the rate data type that defines at least one of a maximum value of the rate, a minimum value of the rate, identities of one or more data tags that determine a value of the rate, or a unit of measure for the rate, third metadata associated with the odometer data type that defines at least one of identities of one or more data tags that determine the cumulative quantity, a roll-over value of the cumulative quantity, a definition of a time interval over which the cumulative quantity is tracked, or a unit of measure for the cumulative quantity, and fourth metadata associated with the event data type that defines at least one of one or more event names or identities of one or more data tags that determine the instantaneous event or the persistent event,“ in combination 
Regarding claim 11, “the retrieving comprises retrieving, as the metadata: first metadata associated with the state data type that defines names of the available states and identities of one or more data tags that determine a current state of the available states, second metadata associated with the rate data type that defines at least one of a maximum value of the rate, a minimum value of the rate, identities of one or more data tags that determine a value of the rate, or a unit of measure for the rate, third metadata associated with the odometer data type that defines at least one of identities of one or more data tags that determine the cumulative quantity, a roll-over value of the cumulative quantity, a definition of a time interval over which the cumulative quantity is tracked, or a unit of measure for the cumulative quantity, and fourth metadata associated with the event data type that defines at least one of one or more event names or identities of one or more data tags that determine the instantaneous event or the persistent event,“ 
Regarding claim 18, “the retrieving the metadata comprises: retrieving first metadata associated with the state data type that defines names of the available states and identities of one or more data tags that determine a current state of the available states, retrieving second metadata associated with the rate data type that defines at least one of a maximum value of the rate, a minimum value of the rate, identities of one or more data tags that determine a value of the rate, or a unit of measure for the rate, retrieving third metadata associated with the odometer data type that defines at least one of identities of one or more data tags that determine the cumulative quantity, a roll-over value of the cumulative quantity, a definition of a time interval over which the cumulative quantity is tracked, or a unit of measure for the cumulative quantity, and retrieving fourth metadata associated with the event data type that defines at least one of one or more event names or identities of one or more data tags that determine the instantaneous event or 

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127